Case: 14-15396    Date Filed: 07/24/2015   Page: 1 of 3




                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-15396
                            Non-Argument Calendar
                          ________________________

                           Agency No. A097-341-676

SHI-HANG CHEN,

                                                                         Petitioner,
                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                 (July 24, 2015)

Before ED CARNES, Chief Judge, HULL and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Shi-Hang Chen, a native and citizen of the People’s Republic of China,

seeks review of the Board of Immigration Appeals’ order denying his motion to

reopen his removal proceedings. Chen contends that the country conditions in his
                Case: 14-15396   Date Filed: 07/24/2015   Page: 2 of 3


home province of Fujian have materially changed, and if he is forced to return

there, he will be punished for violating the family planning laws because he has

two children.

      We review the denial of a motion to reopen for an abuse of discretion. Jiang

v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009). Our review is limited to

determining whether the BIA exercised its discretion in an arbitrary or capricious

manner. Id. “The moving party bears a heavy burden as motions to reopen are

disfavored, especially in removal proceedings.” Zhang v. U.S. Att’y Gen., 572
F.3d 1316, 1319 (11th Cir. 2009) (citation omitted).

      An alien seeking to reopen removal proceedings based on changed country

conditions must present “evidence [that] is material and [that] was not available

and would not have been discovered or presented at the previous proceeding.”

8 U.S.C. § 1229a(c)(7)(C)(ii). Chen did not meet his heavy burden of presenting

the required evidence. In its order denying Chen’s motion to reopen, the BIA

recognized that the two Country Reports that Chen had submitted, the 2004 report

in support of his application for asylum in his initial removal proceedings and the

2013 report in support of his motion to reopen, both discuss essentially the same

types of enforcement of China’s family planning policies, including coercion,

forced sterilization and abortion, and social compensation fees. While in his initial

removal proceedings he proffered specific evidence about family planning


                                          2
              Case: 14-15396    Date Filed: 07/24/2015   Page: 3 of 3


measures taken against the woman who was his wife at that time, in his present

proceedings, he proffered no new evidence showing that the country conditions

have worsened in a way that is likely to cause him to be singled out for forced

sterilization or other persecution upon returning to China with two foreign-born

children. Although Chen did present evidence showing that his personal

circumstances have changed, that is insufficient to support a motion to reopen. See

Jiang, 568 F.3d at 1258 (stating that “changed personal circumstances do not meet

the standard for a petition to reopen”); see also Zhang, 572 F.3d at 1319 (“An alien

cannot circumvent the requirement of changed country conditions by

demonstrating only a change in her personal circumstances.”).

      The BIA did not act in an arbitrary or capricious fashion or abuse its

discretion by denying Chen’s motion to reopen.

      PETITION DENIED.




                                         3